Citation Nr: 1819239	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-01 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from July 28, 2009, to October 25, 2017, and as 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1967 to January 1969, to include service in the Republic of Vietnam from August 1967 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in which the RO granted service connection for an anxiety disorder and assigned a 30 percent disability evaluation.  The Veteran disagreed with the assigned rating.  

In August 2014 and August 2017, the Board remanded, for further development, what was then a claim for an initial rating in excess of 30 percent for anxiety disorder.  In a December 2017 rating decision, the Appeals Management Center (AMC) increased, to 70 percent, the rating assigned for the Veteran's service-connected psychiatric disorder, effective October 25, 2017, creating a staged rating, as indicated on the title page.  The AMC also recharacterized the Veteran's anxiety disorder as PTSD.  Also issued that month was a supplemental statement of the case addressing the issue of entitlement to a rating higher than 30 percent for PTSD prior to October 25, 2017, and higher than 70 percent from that date.  The matter was thereafter returned to the Board.


FINDING OF FACT

In February 2018, prior to the promulgation of a decision in the appeal, the Board received correspondence from the Veteran indicating that he wished to withdraw his appeal.



CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal as to the issue of entitlement to higher initial ratings for PTSD have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2017).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Veteran was seeking a higher initial rating in connection with his award of service connection for PTSD (previously characterized as anxiety disorder).  In February 2018, the Veteran, through his representative, submitted correspondence stating that he wished to withdraw his appeal.  As the Veteran has expressed his desire to withdraw his appeal of the only claim before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to higher initial ratings for PTSD.  See 38 U.S.C. § 7105(d)(5) (2012).  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.



ORDER

The appeal of the denial of the claim for entitlement to a higher initial evaluation for PTSD, evaluated as 30 percent disabling from July 28, 2009, to October 25, 2017, and as 70 percent disabling thereafter, is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


